EXHIBIT 10.1
 
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) is effective as of August 1, 2011,
between Jay C. Peterson (“Executive”) and Thermon Holding Corp., a Delaware
corporation (the “Company”).
 
Whereas, Executive currently serves as the Company’s Chief Financial Officer and
Senior Vice President, Finance; and
 
Whereas, subject to the terms and conditions of this Agreement, the Company
desires to employ Executive as its Chief Financial Officer and Senior Vice
President, Finance; and
 
Therefore, in consideration for the mutual promises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which both
parties expressly acknowledge, Executive and the Company agree as follows:
 
1.          Employment.  Company hereby agrees to employ Executive as its Chief
Financial Officer, and Executive accepts such employment and agrees to remain so
employed, upon the terms and conditions stated herein.
 
2.          Term.  Executive’s employment under this Agreement shall begin on
August 1, 2011, and shall continue thereafter until April 30, 2014, unless
sooner terminated in accordance with Section 9 below.
 
3.          Duties and Responsibilities.  Executive shall perform such duties as
are reasonably assigned to Executive by the Company’s President and Chief
Executive Officer to whom Executive will report and shall be accountable.  Such
duties will include those duties and responsibilities traditionally provided by
an Chief Financial Officer of a company, and may involve Company
affiliates.  Executive shall faithfully, diligently, and competently perform
such services to the reasonable satisfaction of the Company’s President and
Chief Executive Officer, and Executive shall devote his full time and best
efforts, skill, and attention to the diligent performance and discharge of such
duties and responsibilities.
 
4.          Exclusivity and Conflict of Interest.  Executive’s employment with
Company shall be exclusive.  Accordingly, during Executive’s employment with the
Company, Executive shall not engage in any business activity other than on the
Company’s behalf without the express prior written approval of the Company’s
Board of Directors.   It will not be a violation of this exclusivity provision
for Executive to serve on charitable or civic boards or committees provided that
such activity does not interfere with the performance of Executive’s duties and
responsibilities under this Agreement.  Under no circumstance shall Executive
engage in any activity that could create a conflict of interest between
Executive and the Company or its affiliates.
 
5.          Base Salary.  For services rendered by Executive on the Company’s
behalf during Executive’s employment, the Company will pay Executive a base
salary (“Base Salary”) at the annual rate of $250,000, less customary
withholding.  Base Salary may be changed periodically at the discretion of the
Company’s Board of Directors, but may not be reduced below $250,000 per
year.  The Company will pay Executive’s pro-rata Base Salary on the Company’s
regular paydays.
 
 
 

--------------------------------------------------------------------------------

 
6.          Bonus.    Executive shall be eligible to receive an annual
performance-based bonus (“Annual Bonus”) based on the attainment of annual
performance targets to be mutually agreed upon by Executive and the Board of
Directors.   The Annual Bonus shall be paid within two and one-half months
following the end of the fiscal year in which such bonus was earned, provided
that if by such time the determination of whether the Annual Bonus was earned
(and the calculation of the amount thereof) is not complete, the Annual Bonus,
if any, shall be paid as soon as practicable after such determination and
calculation is complete, but in no event later than the last day of December in
which the fiscal year end occurs.  If (a) Executive is employed by the Company
for at least nine months of a fiscal year, but not on the last day of such
fiscal year, (b) Executive’s employment is terminated by the Company for reasons
other than Cause (as defined in Section 9(e) below) or Executive resigns with
Good Reason (as defined in Section 9(g) below), and (c) based on the results of
operations and financial performance of the Company for the entire fiscal year,
Executive would have been entitled to an Annual Bonus in respect of such fiscal
year had Executive remained employed by the Company on the last day of such
fiscal year, Executive shall be entitled to a pro-rata portion of the Annual
Bonus (payable at the time set forth above) based upon the portion of  the
fiscal year during which Executive was employed (e.g., 9 months of employment =
75% of Annual Bonus).
 
7.          Vacation and Other Employment Benefits.   During Executive’s
employment with the Company, Executive shall be entitled to four (4) weeks (20
days) of personal time off per calendar year (pro-rated for partial years),
taken at times mutually acceptable to Executive and the Company.  Executive may
carry over one week of unused personal time off from one calendar year to
another.  In addition, Executive may participate in those other employee benefit
plans that the Company may make generally available to its salaried employees
provided that Executive otherwise meets the eligibility requirements of those
plans.
 
8.          Expense Reimbursement.  Executive shall be entitled to reimbursement
for ordinary, necessary and reasonable out-of-pocket business expenses which
Executive incurs in connection with performing Executive’s duties under this
Agreement, including reasonable business travel and meal expenses.  The
reimbursement of all such expenses shall be made in accordance with the
Company’s customary practice and policies (including presentation of evidence
reasonably satisfactory to the Company of the amounts and nature of such
expenses).
 
9.          Termination.   Either party may terminate Executive’s employment
upon giving 10 days prior written notice to the other party, except that the
Company may terminate Executive’s employment immediately for Cause, Disability
(as defined in clause (f) below), or death, without giving advance notice.   At
its option, the Company may pay Executive 10 days of Executive’s Base Salary in
lieu of notice.  Anything contained in this Agreement to the contrary
notwithstanding:
 
(a) Should Executive resign his employment with Good Reason or should the
Company terminate Executive’s employment other than for Cause, death, or
Disability:
 
(i)  The Company shall pay Executive the Base Salary and any accrued employment
benefit as required by applicable law (such accrued benefit, for clarity, not to
include any Annual Bonus, which is addressed in clause (ii) below), each
pro-rated through Executive’s employment termination date;
 
 
2

--------------------------------------------------------------------------------

 
(ii)  The Company shall pay Executive any Annual Bonus earned from a prior year
but not yet paid and any portion of the Annual Bonus from the current fiscal
year that is payable pursuant to Section 6 above, each payable in accordance
with Section 6;
 
(iii)  The Company shall pay Executive for any unreimbursed business expenses
incurred by Executive through Executive’s last day of employment pursuant to
Section 8 above; and
 
(iv)  Provided that (A) Executive delivers to the Company within sixty days
following Executive’s termination of employment a release of claims in form and
substance satisfactory to the Company’s Board of Directors, and (B) does not
otherwise violate this Agreement prior to or during the  twelve month severance
payment period, the Company will continue to pay Executive’s regular Base Salary
in equal installments in accordance with the Company’s normal payroll practices
for a period of twelve months following Executive’s termination of
employment.  Executive shall not be entitled to any benefits under this Section
9(a) if, at the time Executive’s employment with the Company was terminated,
grounds existed for the termination of Executive’s employment for Cause under
clauses (i) through (iv) and clause (vii) of Section 9(e) below.
 
(b) Should the Company terminate Executive’s employment for Cause at any time or
should Executive resign without Good Reason from employment at any time, the
Company shall only pay (i) Executive’s Base Salary and any accrued employment
benefit as required by applicable law (such accrued benefit, for clarity, not to
include any Annual Bonus), each pro-rated through Executive’s employment
termination date, and (ii) any unreimbursed business expenses incurred by
Executive through Executive’s last day of employment pursuant to Section 8
above.
 
(c) Should Executive’s employment terminate by reason of death or Disability,
the Company shall pay Executive or Executive’s estate (i) any earned but unpaid
portion of the Base Salary and any accrued but unpaid employment benefit as
required by applicable law, each pro-rated through Executive’s employment
termination date, (ii) any Annual Bonus earned from a prior year but not yet
paid (payable in accordance with Section 6), and (iii) any unreimbursed business
expenses incurred by Executive through Executive’s last day of employment
pursuant to Section 8 above.
 
(d) On or before the employment termination date, Executive shall return to the
Company all of its and its affiliates’ property including all of the Company’s
documents, keys, credit cards, computer software, and all copies thereof.  Other
than as set forth in this Section 9, Executive shall not be entitled to any
other compensation or benefits (including any bonus) upon termination of
employment.
 
 
3

--------------------------------------------------------------------------------

 
(e) For purposes of this Agreement, “Cause” means any of the following, as
reasonably determined by the Company’s Board of Directors and includes:  (i) the
commission by Executive of a felony (or a crime involving moral turpitude); (ii)
the theft, conversion, embezzlement or misappropriation by Executive of funds or
other assets of the Company or any of its affiliates or any other act of fraud
or dishonesty with respect to the Company or any of its affiliates (including
acceptance of any bribes or kickbacks or other acts of self-dealing); (iii)
intentional, grossly negligent, or unlawful misconduct by Executive which causes
harm or embarrassment to the Company or any of its affiliates or exposes the
Company or any of its affiliates to a substantial risk of harm or embarrassment;
(iv) the violation by Executive of any law regarding employment discrimination
or sexual harassment; (v) the failure by Executive to comply with any material
policy generally applicable to Company employees, which failure is not cured
within 30 days after notice to Executive; (vi) the repeated failure by Executive
to follow the reasonable directives of any supervisor or the Company’s Board of
Directors, which failure is not cured within 30 days after notice to Executive;
(vii) the unauthorized dissemination by Executive of confidential information in
violation of Section 11 of this Agreement; (viii) any material misrepresentation
or materially misleading omission in any resume or other information regarding
Executive (including Executive’s work experience, academic credentials,
professional affiliations or absence of criminal record) provided by or on
behalf of Executive; (ix) the Company’s discovery that, prior to Executive’s
employment with the Company, Executive engaged in conduct of the type described
in clauses (i) through (iv) above; or (x) any other material breach by Executive
of this Agreement that is not cured within 30 days after notice to Executive.
 
(f) For purposes of this Agreement, “Disability” means (i) a physical or mental
health condition that causes Executive to be unable to perform his essential job
functions for at least 90 consecutive days or for 120 days during any 180 day
period, or (ii) that Executive is receiving long term disability benefits under
any policy, plan, or program.
 
(g) For purposes of this Agreement, “Good Reason” means any of the following
without Executive’s consent: (i) the assignment to Executive of any duties or
responsibilities materially inconsistent with Executive's position and title, or
a material reduction in Executive’s responsibilities and authority, except in
connection with the termination of Employee’s employment for Cause, Disability
or death; (ii) a reduction by the Company in Executive’s Base Salary below
$250,000, except for a non-permanent reduction that is part of a program applied
to other senior executives of the Company necessitated by economic or other
financial conditions; or (iii) requiring Executive to relocate or perform
services on a regular basis more than 25 miles from  Executive’s principal place
of business as of the date hereof, or, in the event Executive consents to any
relocation, the failure by the Company to pay (or reimburse Executive) for
reasonable moving expenses under the Company Relocation Policy in effect at the
time of the relocation; provided that Executive must notify the Company by
written notice of his intention to terminate his employment for “Good Reason;”
and provided, further, that such notice shall be provided to the Company within
ninety (90) days of the initial existence of such event constituting “Good
Reason;” and the Company shall have thirty (30) days to cure such event after
receipt of such notice.
 
 
4

--------------------------------------------------------------------------------

 
10.        Patents, Copyrights, Trademarks, and Other Property Rights.  Any and
all inventions, improvements, discoveries, formulas, technology, business
strategies, management, administration, and accounting systems, processes, and
computer software relating to the Company’s or its affiliates’ business (whether
or not patentable), discovered, developed, or learned by Executive during his
employment with the Company or used by the Company or its affiliates in the
conduct of their respective businesses are the sole and absolute property of
Company and are “works made for hire” as that term is defined in the copyright
laws of the United States.  The Company is the sole and absolute owner of all
patents, copyrights, trademarks, and other property rights to those items and
Executive will fully assist the Company to obtain the patents, copyrights,
trademarks, or other property rights to all such inventions, improvements,
discoveries, formulas, technology, business strategies, management,
administration, and accounting systems, processes, or computer
software.  Executive has been notified by the Company and understands that the
foregoing provisions of this Section 10 do not apply to an invention for which
no equipment, supplies, facilities, confidential, proprietary, or trade secret
information of the Company or its affiliates was used and which was developed
entirely on Executive’s own time, unless the invention:  (a) relates to the
business of the Company or its affiliates or to their actual or demonstrably
anticipated research and development, or (b) results from any work performed by
Executive for the Company or its affiliates.
 
11.        Non-Disclosure and Use of Confidential and Proprietary
Information.  The Company’s employment of Executive has resulted and will result
in Executive’s exposure and access to confidential and proprietary information,
to which the Company agrees to continue to provide Executive after this
Agreement becomes effective, that includes (among other things) the Company’s
and its affiliates’ formulas, processes, administration and accounting systems,
computer software, customer lists, vendor lists, due diligence files, financial
information, technology, business strategies, business track record, and
personal information about the Company’s and its affiliates’ owners, directors,
officers, and employees, which information is of great value to the Company, its
affiliates, their owners, Directors, officers, and employees.   Executive shall
not, other than on the Company’s behalf, at any time during Executive’s
employment with the Company and thereafter, make available, divulge, disclose,
or communicate in any manner whatsoever to anyone including any person, firm,
corporation, investor, member of the media, or entity, any such confidential or
proprietary information, or use any such confidential or proprietary information
for any purpose other than on the Company’s behalf, unless authorized to do so
in writing by Company’s Chairman of the Board of Directors, required by law or
court order, or such information has become publicly available other than by
reason of a breach by Executive of this Section 11 or of another individual’s or
entity’s violation of an obligation not to disclose such information.  Should
Executive be required by law or court order to disclose such confidential or
proprietary information, Executive shall give the Company’s Chairman of the
Board of Directors reasonable notice so as to allow the Company sufficient
opportunity to challenge such application of the law or court order, or to
otherwise attempt to limit the scope of such disclosure.  This Agreement applies
to all confidential and proprietary information of the Company and its
affiliates, regardless of when such information is or was disclosed to
Executive.
 
12.        Restrictive Covenants.  During Executive’s employment with the
Company and for a period of one (1) year after the termination of that
employment, Executive agrees to not, directly or indirectly, other than on the
Company’s behalf:
 
(a) Engage or participate, in any country in the world in which the Company does
business or has begun to formulate a plan to do business during the term of
 
 
5

--------------------------------------------------------------------------------

 
Executive’s employment with the Company, as an owner, partner, member,
shareholder, independent contractor, employee, consultant, agent, advisor or
(without limitation by the specific enumeration of the foregoing) otherwise in
any business involving a Competitive Business Activity (as defined below),
provided that nothing in this Section 12 shall prevent Executive from owning
less than five percent (5%) of any class of publicly traded securities of any
such business so long as such investment is passive and Executive has no other
involvement with the issuer of such securities.  For purposes of this Agreement,
“Competitive Business Activity” means the design, engineering, manufacture or
sale of heat tracing systems  (for example, products involving the application
of external heat to pipes, vessels, instruments or other equipment for the
purposes of freeze protection, process temperature maintenance, environmental
monitoring or surface snow and ice melting, heat tracing equipment, heat tracing
tubing bundles, and heat tracing control systems), heat tracing system
consultation, heat tracing system installation, and heat tracing system
maintenance;
 
(b) Solicit any customer or potential customer of the Company or any of its
affiliates that Executive had contact with during the term of his employment
with respect to the sale or provision of any Competitive Business Activity that
the Company or its affiliates manufactured, sold, or was in the process of
developing during Executive’s employment with the Company.  For purposes of this
subsection 12(b), (i) a customer means any individual or entity to which the
Company or any of its affiliates sold products or rendered services within the
24 month period immediately preceding Executive’s employment termination date,
and (ii) potential customer means any individual or entity to which the Company
or any of its affiliates solicited (or had active plans to solicit) within the
12 month period that immediately preceded Executive’s employment termination
date; or
 
(c) Induce or assist in the inducement of any individual or independent
contractor (including sales representatives or agents) to terminate or otherwise
limit their relationship with the Company or any of its affiliates.
 
The period of time in which Executive is required to act, or refrain from
acting, pursuant to this Section 12 shall be tolled (shall not run) for so long
as Executive is in breach of any of Executive’s obligations thereunder.
 
13.        Non-Disparagement­.  At no time shall Executive, directly or
indirectly, ever make (or cause to be made) any disparaging, derogatory or other
negative or false statement regarding the Company, its affiliates, their
products, services, practices, policies, operations, owners, directors,
officers, partners, employees, sales representatives, or agents.  The Company
shall direct the members of its Board of Directors and its senior executives to
not make (or cause to be made) at any time, directly or indirectly, any
disparaging, derogatory or other negative or false statement regarding
Executive.
 
14.        Injunctive Relief.  Executive acknowledges and agrees that the
covenants contained in Sections 10 - 13 above are reasonable in scope and
duration, do not unduly restrict Executive’s ability to engage in Executive’s
livelihood, and are necessary to protect the Company’s legitimate business
interests (including without limitation, the protection of its confidential and
proprietary information).  Without limiting the rights of the Company to pursue
any other legal and/or
 
 
6

--------------------------------------------------------------------------------

 
equitable remedies available to it for any breach by Executive of the covenants
contained in Sections 10 - 13 above, Executive acknowledges that a breach of
those covenants would cause a loss to the Company for which it could not
reasonably or adequately be compensated by damages in an action at law, that
remedies other than injunctive relief could not fully compensate the Company for
a breach of those covenants and that, accordingly, the Company shall be entitled
to injunctive relief (without the requirement of posting a bond or other
security) to prevent any breach or continuing breaches of Executive’s covenants
as set forth in Sections 10 - 13 above.  It is the intention of the parties that
if, in any action before any court empowered to enforce such covenants, any
term, restriction, covenant, or promise is found to be unenforceable, then such
term, restriction, covenant, or promise shall be deemed modified to the extent
necessary to make it enforceable by such court to the fullest extent
possible.  If any provision of this Agreement (including without limitation
Sections 10-13) is held invalid or unenforceable for any reason (after any such
modification or limitation pursuant to the preceding sentence, as applicable),
such provision will be ineffective only to the extent of such invalidity or
unenforceability without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
15.        The Company’s Disclosure to Executive’s Prospective or Subsequent
Employers.  Executive expressly authorizes the Company to disclose this
Agreement, any provision hereof, or any other policy or agreement between the
Company and Executive to Executive’s prospective or subsequent employers.
 
16.        Mandatory Mediation.  Other than disputes involving the covenants and
obligations set forth in Sections 10 - 13 above which may be directly filed in a
court of competent jurisdiction, Executive and the Company agree that all other
disputes and claims of any nature that Executive may have against the Company
including all statutory, contractual, and common law claims (including all
employment discrimination claims), and all other disputes and claims of any
nature that the Company may have against Executive, will be submitted
exclusively first to mandatory mediation in a mutually agreed-upon location,
under the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association or under such other rules or under the auspices
of such other organization as the parties may mutually agree.  All information
regarding the dispute or claim or mediation proceedings, including any mediation
settlement, shall not be disclosed by Executive, the Company, or any mediator to
any third party without the written consent of the Company’s Chairman of the
Board of Directors and Executive.
 
17.        Assignment.  The services rendered by Executive to the Company are
unique and personal.  Accordingly, Executive may not assign any of the rights or
delegate any of the duties or obligations under this Agreement.  This Agreement
is enforceable by the Company and its affiliates and may, upon written notice to
Executive, be assigned or transferred by the Company to, and shall be binding
upon and inure to the benefit of, any parent, subsidiary or other affiliate of
the Company or any entity which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the assets, stock or business of
the Company.
 
18.        Notices.  All notices hereunder shall be in writing and shall be
delivered by hand, by facsimile (or photo or other electronic means), by local
messenger or by reputable overnight courier.  Notices shall be deemed given: (1)
when received, if delivered by hand or local messenger; (2) when sent, if sent
by facsimile, photo or other electronic means during the recipient’s normal
business hours; (3) on the first business day after being sent, if sent by
facsimile, photo or other electronic means other
 
 
7

--------------------------------------------------------------------------------

 
than during the recipient’s normal business hours; and (4) one business day
after being delivered to a reputable overnight courier for next day delivery.  A
notice delivered by facsimile, photo or other electronic means shall only be
effective on the date set forth above, however, if the notice is also given by
hand, local messenger or courier no later than two business days after its
delivery by facsimile, photo or other electronic means.  All notices shall be
addressed as follows: (1) if to the Company: Thermon Holding Corp., 100 Thermon
Drive, San Marcos, Texas 78666, Attention: Chief Executive Officer; fax (512)
754 2424; (2) if to Executive: Jay C. Peterson, to the home address last shown
on the records of the Company; or (in each case) to such other addresses or
addressees as may be designated by notice given in accordance with the
provisions of this Section 18.
 
19.        Waiver.  The Company’s waiver of a breach by Executive of any
provision of this Agreement or failure to enforce any such provision with
respect to Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive of any such provision or of any other provision
or of the Company’s right to enforce any such provision or any other provision
with respect to Executive.  No act or omission of the Company shall constitute a
waiver of any of its rights hereunder except for a written waiver signed by the
Company’s Chairman of the Board of Directors.
 
20.        Governing Law.  This Agreement shall in all respects be governed by
the substantive laws of the State of Texas without regard to its or any other
state’s conflict of law rules.
 
21.        Amendment.  The terms of this Agreement may be modified only by a
writing signed by both Executive and the Company’s Chief Executive Officer.
 
22.        Post-Employment Effectiveness.  Executive expressly acknowledges that
Sections 10 - 26 of this Agreement remain in effect after the termination of
Executive’s employment with Company.
 
23.        Section 409A.  This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and shall be interpreted and construed consistently with such
intent.  The payments to Executive pursuant to this Agreement are also intended
to be exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4), and for purposes of the separation pay exemption, each
installment paid to Executive under this Agreement shall be considered a
separate payment.    In the event the terms of this Agreement would subject
Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event shall the Company be responsible for any 409A
Penalties that arise in connection with any amounts payable under this
Agreement.  To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment” such term and similar terms
shall be deemed to refer to Executive’s “separation from service,” within the
meaning of Section 409A of the Code.  Notwithstanding any other provision in
this Agreement, if Executive is a “specified employee,” as defined in Section
409A of the Code, as of the date of Executive’s separation from service, then to
the extent any amount payable under this Agreement (i) constitutes the payment
of nonqualified deferred compensation, within the meaning of Section 409A of the
Code, (ii) is payable upon Executive’s separation from service and (iii) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Executive’s separation from service, such payment shall be delayed until the
 
 
8

--------------------------------------------------------------------------------

 
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Executive’s death.  In addition, each payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, which is
conditioned upon Executive’s execution of a release and which is to be paid
during a designated period that begins in a first taxable year and ends in a
second taxable year shall be paid in the second taxable year.  Any reimbursement
payable to Executive pursuant to this Agreement shall be conditioned on the
submission by Executive of all expense reports reasonably required by the
Company under any applicable expense reimbursement policy, and shall be paid to
Executive within 30 days following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which Executive incurred the reimbursable expense. Any amount of expenses
eligible for reimbursement during a calendar year shall not affect the amount of
expenses eligible for reimbursement during any other calendar year. The right to
any reimbursement pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.
 
24.        Entire Agreement.  This Agreement constitutes the entire agreement
and understanding of the parties hereto with respect to the matters described
herein, and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties, provided that nothing in
this Agreement shall limit or otherwise affect Executive’s obligations under his
Beneficial Seller Restrictive Covenant Agreement dated March 26, 2010 or Amended
and Restated Manager Equity Agreement dated April 30, 2010.
 
25.        Counterparts; Facsimiles.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one agreement.  A facsimile, photo or other electronic copy
of this Agreement (or any counterpart hereof) shall be deemed to be an original.
 
26.        Construction.  The headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement.  This Agreement shall not be construed strictly against the
drafter (and any rule of construction to that effect shall not be applied).
 
* * * * * * *


[Remainder of page intentionally blank]
 
 
9

--------------------------------------------------------------------------------

 
EXECUTIVE AND THE COMPANY EACH REPRESENT AND WARRANT THAT EACH HAS READ THIS
AGREEMENT, EACH UNDERSTANDS ITS TERMS, AND EACH AGREES TO BE BOUND THEREBY.
 
In Witness Whereof, the parties have executed this Employment Agreement as of
the date first above written.
 
JAY C. PETERSON
 
 
THERMON HOLDING CORP.
                 
/s/ Jay C. Peterson
 
 By:      /s/ Rodney L. Bingham
    Name: Rodney L. Bingham     Its:      President & Chief Executive Officer

 
 

 
 
 
 
 
 
Peterson Employment Agreement

--------------------------------------------------------------------------------